Citation Nr: 0417757	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic organic 
brain syndrome.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





REMAND

The veteran had active service from October 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of September 1999 which 
denied the veteran's application to reopen a claim for 
service connection for post-traumatic organic brain syndrome.  
An April 2003 Board decision denied the claim.  The veteran 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In an October 2003 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and remanded; a 
November 2003 Court order granted the joint motion.  

The purpose of the joint motion and Court order is for the 
Board to further address compliance with provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA duty to notify the veteran of the evidence and information 
necessary to substantiate his claim, including what portion 
he is to provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
should be provided by the RO.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should send the veteran written 
notice concerning the evidence and 
information necessary to substantiate his 
claim, including notice of what portion he 
is to provide and what portion the VA is 
to provide.   

2.  Thereafter, the RO should review the 
issue of whether new and material evidence 
has been received to reopen a claim for 
service connection for post-traumatic 
organic brain syndrome.  If the claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




